In an action by a real estate broker to recover for services rendered under a brokerage contract and for damages sustained as a result of a conspiracy to induce a breach of the contract, all the defendants except Almar Properties, Inc., appeal from an order of the Supreme Court, Suffolk County, entered January 13, 1966, which denied their motion to dismiss the complaint as against them for failure to state a cause of action. Order affirmed, with $10 costs and disbursements. The time for appellants to answer the complaint is extended until 20 days after entry of the order hereon. The complaint sufficiently sets forth a cause of action in conspiracy to induce a breach of the brokerage contract (Hornstein v. Podwitz, 254 N. Y. 443; Keviczky v. Lorber, 290 N. Y. .297). Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.